DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.

Claim Objections
Claims 1-26 objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 5, it appears the phrase “a base member” should be changed to -- the base member -- to provide proper antecedent basis since the element “base member” is claimed in line 2 of the claim.  In line 5, the phrase “each flexurally stressible member” should be changed to -- the flexurally stressible member -- to provide proper antecedent basis and clarification since how can there be an “each” if there is one flexurally stressible member.  In lines 5-6, the phrase “each flexurally stressible member” should be changed to -- the flexurally stressible member -- to provide proper antecedent basis and clarification since how can there be an “each” if there is one flexurally stressible member.  In lines 6-7, the phrase “that flexurally stressible member” should be changed to – the flexurally stressible member”.  In line 7, the phrase “that flexurally” should be changed to -- the flexurally --.  In line 10, the phrase “the 
In claim 2, line 1, the phrase “a power supply” should be changed to -- the power supply --.  In line 2, it appears the word “optionally” should be deleted to provide better clarification since the word “optionally” provides indefiniteness.
In claim 8, line 10, the appears the phrase “a power supply” should be changed to -- the power supply -- since “a power supply” is already claimed in line 9 of the claim.  In line 10, the phrase “the flexurally stressible member(s)” should be changed to -- the flexurally stressible member -- to provide proper antecedent basis and clarity.  In line 11, the phrase “the flexurally stressible member(s)” should be changed to -- the flexurally stressible member -- to provide proper antecedent basis and clarity.  In line 16, the phrase “the transducer(s)” should be changed to -- the transducer -- to provide proper antecedent basis and clarity.  In lines 16-17, the phrase “the transducer(s)” should be changed to -- the transducer -- to provide proper antecedent basis and clarity.  In line 18, the phrase “the transducer(s)” should be changed to -- the transducer -- to provide proper antecedent basis and clarity.  In lines 18-19, the phrase “the transducer(s)” should be changed to -- the transducer -- to provide proper antecedent basis and clarity.
In claim 9, line 3, the phrase “each flexurally stressible member” should be changed to -- the flexurally stressible member -- to provide proper antecedent basis and clarification since how can there be an “each” if there is one flexurally stressible member.
In claim 10, line 5, the phrase “the flexurally stressible member(s)” should be changed to -- the flexurally stressible member -- to provide proper antecedent basis and clarity.
In claim 11, lines 1-2, the phrase “each flexurally stressible member” should be changed to -- the flexurally stressible member -- to provide proper antecedent basis and clarification since how can there be an “each” if there is one flexurally stressible member.

In claim 13, line 2, the phrase “the flexurally stressible member(s)” should be changed to -- the flexurally stressible member -- to provide proper antecedent basis and clarity.
In claim 19, line 3, the word -- the -- should be inserted before the phrase “at least one base member”.
In claim 21, line 1, it appears the phrase “further comprises or” should be deleted.  In lines 2-3, the phrase “the flexurally stressible member(s)” should be changed to -- the flexurally stressible member -- to provide proper antecedent basis and clarity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-6, 8-10, 13-19, 21-22 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2010/151738 (Erturk et al.).
With regards to claim 1, Erturk et al. discloses a piezomagnetoelastic structure, as illustrated in Figures 1-19 (namely Figures 2,7,13B,19), an actuator 200,1300 (as illustrated in Figures 2,7B,13B,19) comprising at least one base member 205,1305 (e.g. support member); at least one flexurally stressible member 201,701,1301 (e.g. beam) comprised of a ferromagnetic, electrically conductive, non-zero magnetostriction material (paragraphs [000112],[000132], [000143],[000148],[000149]; Figures 7B,13B,19) and having spaced proximal end (e.g. top end of beam in Figures 2,7B,13B,19) and distal end (e.g. bottom end of beam in Figures 
With regards to claim 2, Erturk et al. further discloses the power supply optionally includes a controller to control delivery of electrical energy from the power supply to the flexurally stressible member or a portion thereof at a desired interval or range of intervals.  (See, paragraphs [0000113],[000119],[000130] to [000132]).
With regards to claim 3, Erturk et al. further discloses the flexurally stressible member is: a cantilevered beam wherein a proximal end of the beam is secured to the base member; or a beam comprising spaced proximal and distal ends such that the beam is attached to one or more base members at one or more locations between the proximal and distal ends of the beam.  (See, as observed Figures 2,7B,13B,19).
With regards to claim 5, Erturk et al. further discloses the flexurally stressible member comprises bending stress or residual stress.  (See, paragraph [00031]; as observed in Figure 2).
With regards to claim 6, Erturk et al. further discloses the beam flexurally stressible member further comprises a weight 1307 secured thereto at a mounting position spaced from the base member.  (See, paragraph [000132]; Figure 13B).
With regards to claim 8, Erturk et al. discloses a piezomagnetoelastic structure, as illustrated in Figures 1-19 (namely Figures 2,7,13B,19), a sensor comprising at least one transducer 200,1300 (as illustrated in Figures 2,7B,13B,19) comprised of a flexurally stressible member 201,701,1301 (e.g. beam) comprised of a ferromagnetic, electrically conductive, non-
With regards to claim 9, Erturk et al. further discloses the power supply comprises a controller to control delivery of electrical energy from the power supply to the flexurally stressible member or a portion thereof at the desired interval or range of intervals. (See, paragraphs [0000113],[000119],[000130],[000132]).
With regards to claim 10, Erturk et al. further discloses the flexurally stressible member is: a cantilevered beam comprising spaced proximal and distal ends wherein the proximal end of the beam is secured to the base member; or a beam comprising spaced proximal and distal ends wherein the beam is attached to one or more base members at one or more locations between the proximal and distal ends of the flexurally stressible member.  (See, as observed Figures 2,7B,13B,19).

With regards to claim 14, Erturk et al. further discloses a sensing method comprising using the sensor; detecting changes in the transducer through analysis by the computer of electrical signals output by the transducer or the sensible parameter associated with the transducer (See, paragraphs [000105],[000119],[000130] to [000132]).
With regards to claim 15, Erturk et al. further discloses a control method comprising using the sensing method; using the computer to control the power supply to adjust the desired interval or range of intervals at which the flexurally stressible member is energized in order to obtain desired movement of the flexurally stressible member such that the computer is further configured to use results of the analysis to control movement of the flexurally stressible member.  (See, paragraphs [000105],[000119],[000130] to [000132]).
With regards to claim 16, Erturk et al. further discloses a sensor comprising the transducer; a computer configured to detect a change in the measurable parameter of the flexurally stressible member through analysis of signals output by the transducer. (See, paragraphs [000105],[000119],[000130] to [000132]).
With regards to claim 17, Erturk et al. further discloses a sensing method comprising using the sensor; detecting changes in the transducer through analysis by the computer of signals output by the transducer.  (See, paragraphs [000105],[000119],[000130] to [000132]).
With regards to claim 18, Erturk et al. further discloses a control method comprising using the sensing method; using the computer to control the power supply powering the sensor to adjust the desired interval or range of intervals at which the flexurally stressible member is energized in order to obtain desired movement of the flexurally stressible member, wherein the 
With regards to claim 19, Erturk et al. further discloses the flexurally stressible member is a beam that is attached to one or more base members at one or more locations between the beam’s spaced proximal and distal ends such that the attachment of the beam to at least one base member is at a position that is about 1% to about the full length of the beam.  (See, as observed Figures 2,7A,7B,13B,19
With regards to claim 21, Erturk et al. further discloses the power supply is connected to a signal generator to generate electrical signals to be input into the flexurally stressible member.  (See, paragraphs [000130] to [000132]).
With regards to claim 22, Erturk et al. further discloses the measurable parameter is movement or a change in movement of the transducer.  (See, paragraphs [000105],[000119]).
With regards to claim 24, Erturk et al. further discloses the sensor is configured to detect movement or a change in movement of the transducer.  (See, paragraphs [000105],[000119]).
With regards to claim 25, Erturk et al. further discloses the measurable parameter of the flexurally stressible member is movement or the change in movement of the flexurally stressible member.  (See, paragraphs [000105],[000119]).
With regards to claim 26, Erturk et al. further discloses the sensor is configured to detect movement or a change in movement of the transducer.  (See, paragraphs [000105],[000119]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 4, 7, 11-12, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/151738 (Erturk et al.) in view of U.S. Patent 8,410,667 (Rastegar et al.).
With regards to claim 4, Erturk et al. does not disclose the flexurally stressible member has a plurality of cantilevered beams each having a proximal end thereof secured to the same or a different base member; or beams each attached to one or more base members at one or more locations between each beam’s respective proximal and distal ends; or beams attached beam-to-beam.
Rastegar et al. discloses a system comprising, as illustrated in Figures 1-16, an actuator 20,30 comprising at least one base member 23,39; a flexurally stressible member having a plurality of cantilevered beams 21,34 each having a proximal end thereof secured to the same or a different base member; or beams each attached to one or more base members at one or more locations between each beam’s respective proximal and distal ends; or beams attached beam-to-beam (as observed in Figures 2,3).  (See, column 5, line 1 to column 7, line 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing plurality of cantilevered beams each having a proximal end thereof secured to the same or a different base member; or beams each attached to one or more base members at one or more locations between each beam’s respective proximal and distal ends; or beams attached beam-to-beam as suggested by Rastegar et al. to the system of Ertuk et al. to have the ability to increase the amount of mechanical energy available for harvesting.  (See, column 5, lines 15-21 of Rastegar et al.).

With regards to claim 11, Rastegar et al. further discloses the flexurally stressible member is comprised of a plurality of: cantilevered beams each having the proximal end thereof secured to the same or a different base member; or beams each attached to one or more base members at one or more locations between each beam’s respective proximal and distal ends.  (See, as observed in Figures 2-3)
With regards to claim 12, Rastegar et al. further discloses an array comprising a plurality of sensors such that each transducer is optionally independently addressable. (See, column 5, line 1 to column 7, line 11; as observed in Figures 2-3)
With regards to claim 20, Rastegar et al. further discloses each actuator is independently addressable. (See, column 5, line 1 to column 7, line 11; as observed in Figures 2-3)
With regards to claim 23, Rastegar et al. further discloses each of the plurality of sensors is independently addressable. (See, column 5, line 1 to column 7, line 11; as observed in Figures 2-3)

Response to Amendment
Applicant’s arguments with respect to claims 1-26 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861